ON PETITIONS FOR REHEARING AND PETITIONS FOR REHEARING EN BANC
(Opinion December 6, 1976, 5 Cir., 1976, 543 F.2d 568).
Before BROWN, Chief Judge, THORN-BERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, MORGAN, CLARK, RONEY, GEE, TJOFLAT and FAY, Circuit Judges.
BY THE COURT:
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the cause shall be reheard by the Court en banc on briefs without oral argument. The Clerk shall set a briefing schedule for the filing of supplemental briefs.
The parties in No. 75-4397, Kennedy v. Plaza Pontiac, No. 75-4408, Reed v. Welch Oldsmobile and No. 76-1158, Hicks v. General Motors, 5 Cir., 544 F.2d 516 are entitled without further leave to timely file amicus briefs if they so desire.
JAMES C. HILL, Circuit Judge, is recused and did not participate in this order.